Citation Nr: 0913121	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  04-23 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an initial, compensable rating for chronic 
sinusitis.

2.  Entitlement to an initial, compensable rating for 
hemorrhoids. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1948 to April 
1952, and from July 1955 to August 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision in 
which the RO, inter alia, granted service connection and 
assigned separate 0 percent (noncompensable) ratings for 
chronic sinusitis and for hemorrhoids, each effective June 
21, 2002.  In that decision, the RO also awarded service 
connection and assigned separate noncompensable ratings for 
hypertension and for coronary artery disease, each effective 
July 9, 2002. 

 In March 2003, the Veteran filed a notice of disagreement 
(NOD) with the initial ratings assigned.    A statement of 
the case (SOC) was issued in April 2004.  By rating decision 
issued the same month, the RO assigned a separate initial 10 
percent rating, each, for hypertension and for coronary 
artery disease, effective June 21, 2002, but continued the 
initial noncompensable ratings for chronic sinusitis and for 
hemorrhoids.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in June 
2004.  In an accompanying VA Form 21-4138, the Veteran stated 
that the initial 10 percent ratings for hypertension and 
coronary artery disease satisfied his appeal with regard to 
those two issues ,but that he wished to pursue his appeal 
with regard to higher ratings for chronic sinusitis and 
hemorrhoids.  As such, the only issues remaining on appeal 
those set forth on the title page.  In November 2004, the RO 
issued a supplemental SOC (SSOC) reflecting the continued 
denial of the claims remaining on appeal.

Because each claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized these claims in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).
In September 2007, the Board remanded the matters on appeal 
to the RO, via the Appeals Management Center (AMC) in 
Washington, D.C., for additional notice and development.  
After completing the requested action, the AMC continued 
denial of the appellant's claims (as reflected in the 
December 2008 SSOC), and returned the matters to the Board 
for further appellate consideration.

As a final preliminary matter, the Board notes that, in a 
July 2004 VA Form 21-4138, the Veteran raised the issue of 
entitlement to service connection for cataracts, claimed as 
secondary to his service-connected Type II diabetes mellitus.  
As this matter has not been adjudicated by the RO, it is not 
properly before the Board; hence, it is again referred to the 
RO for appropriate action. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Since the June 21, 2001 effective date of the grant of 
service connection, the Veteran's chronic intermittent 
sinusitis has  resulted in approximately 3 to 6 non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge; there is  no 
evidence of any polyps or  nasal obstruction, or  three or 
more incapacitating episodes or more than six non-
incapacitating episodes per year.

3.  Since the June 21, 2001 effective date of the grant of 
service connection, the Veteran's hemorrhoids have been e no 
more than moderate in degree, and not productive of large or 
thrombotic hemorrhoids that are irreducible and have 
excessive redundant tissue, evidencing frequent occurrences.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for an initial 10 percent rating for chronic 
sinusitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.97, Diagnostic Codes 6513, 6522 (2008).

2.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO, 
to include the AMC).  Id.; Pelegrini v. Principi, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.  

In this appeal, a September 2008 post-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate his claim for a higher rating, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence would be 
obtained by VA.  This letter specifically informed the 
Veteran to submit any evidence in his possession pertinent to 
the claims (consistent with the version of 38 C.F.R. § 3.159 
then in effect).  The letter also provided the Veteran 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts these determinations, consistent with 
Dingess/Hartman.

After issuance of the September 2008 letter, and opportunity 
for the Veteran to respond, the December 2008 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, VA medical records and 
the reports of VA examinations conducted in January 2002, 
November 2002 and October 2008.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran, and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield, 20 Vet. App. at  543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. Part 4 (2008).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the United States Court of 
Appeals for Veterans Claims (Court) noted an important 
distinction between an appeal involving a Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
the appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

A.  Chronic Sinusitis

In this case, an initial 0 percent rating for peripheral 
neuropathy of the left lower extremity has been assigned 
under Diagnostic Code 6513.  However, the actual criteria for 
rating sinusitis is set forth in a General Rating Formula 
under 38 C.F.R. § 4.97 (2008).  Under that formula, sinusitis 
detected by an X-ray only warranted a noncompensable rating.  
A 10 percent rating is warranted for 1 or 2 incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 4 
to 6 weeks) antibiotic treatment, or 3 to 6 non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating requires 3 or more incapacitating episodes of 
sinusitis per year requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or more than 6 non-incapacitating 
episodes of sinusitis per year characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is assigned following radical surgery with chronic 
osteomyelitis, or for near-constant sinusitis characterized 
by headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.

Pertinent to the June 21, 2002 effective date of the grant of 
service connection, a November 2002 VA examination report 
reflects that the Veteran had no nasal injury and no 
interference with breathing through his nose.  There was no 
purulent discharge, no dyspnea on exertion and the Veteran 
did not have any surgery or medication for the nose.  The 
Veteran had sinusitis with periodic sinus congestion and 
nasal bleeding difficulties on days of sinusitis.  He had 
environmental allergies with nasal congestion.  The Veteran 
had no nasal obstruction.  There was chronic sinusitis on the 
nasal and maxillary sinuses.  The diagnosis was chronic 
sinusitis.

A CT report of the sinuses in October 2002 revealed mild 
inflammatory chances in the paranasal sinuses including 
minimal mucosal thickening.

An October 2005 note from the Albany VA Medical Center (VAMC) 
indicates that the Veteran had allergic rhinitis.

An October 2008 X-ray of the Veteran's paranasal sinuses 
revealed  no evidence of sinusitis.

An October 2008 VA examination reflects that the Veteran 
stated that his sinus problems were active during two to 
three months of winter.  His problems were characterized by 
sinus pain, mild headaches, intermittent purulent drainage, 
often with morning crusting that needed to be removed and 
bleeding on frequent occurrences.  The Veteran altered his 
life during the winter when his sinuses were active by going 
out less frequently.  The condition did not incapacitate him.  
During the two to three month period there may be episodes of 
fever and the Veteran's private practioner may place him on a 
one to two week course of antibiotics.  On examination, the 
nasal passages were free of mucus and nasal polyps and 
evidence of recent or remote bleed sites.  X-rays of the 
sinuses revealed no evidence of active disease or chronic 
disease.  The diagnosis was chronic intermittent acute 
sinusitis, mild to moderate.

The aforementioned evidence clearly reflects that, since the 
June 21, 2002 effective date of the grant of service 
connection, the Veteran's chronic sinusitis has been 
manifested by sinus pain, mild headaches and intermittent 
purulent drainage.  As there is no evidence of any 
incapacitating episodes of sinusitis, the Veteran's 
"episodes" are best characterized as non-incapacitating..  

Given the diagnoses of chronic sinusitis, along with evidence 
non-incapacitating episodes of sinusitis per year 
characterized by mild headaches, pain, and purulent 
discharge, and resolving all reasonable doubt in the 
Veteran's favor (see 38 C.F.R. § 4.7), the Board finds that 
the record supports assignment of an initial 10 percent 
rating under Diagnostic Code 6513 for sinusitis, maxillary, 
chronic, since the effective date of the grant of service 
connection for the disability.  

During  his October 2008 VA examination, the Veteran stated 
that he altered his life for the two to three month period 
when his sinuses were active.  However, the October 2008 VA 
examiner indicated that the condition was not incapacitating 
and the Veteran's private practioner may place him on a one 
to two week course of antibiotics.  X-rays of the sinuses 
revealed no evidence of active disease or chronic disease 
while the symptoms were described as mild to moderate in 
severity.  

Thus, although chronic intermittent acute sinusitis was 
noted, the evidence does not support the Veteran's assertion 
that he has had more than six non-incapacitating episodes 
warranting the next higher  30 percent rating under the 
General Rating Formula.  Thus,  an initial rating greater 
than 10 percent-under Diagnostic Code 6513 s not warranted.  

Alternatively, because the Veteran has been diagnosed with 
allergic rhinitis, the Board also has considered  Diagnostic 
Code 6522, pursuant to which allergic or vasomotor rhinitis 
is rated, for evaluating the disability.  Under that 
diagnostic code, a 10 percent rating is warranted for greater 
than 50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side without polyps; a 30 percent 
rating requires polyps.   Here, however, there have been no 
polyps or nasal obstruction that could warrant a higher 
rating under Diagnostic Code 6522.

For all the foregoing reasons, the Board finds that an 
initial 10 percent but no higher rating for chronic sinusitis 
is assignable.  Because the 10 percent rating represents the 
greatest degree of impairment shown since the effective date 
of the grant of service connection, there is no basis for 
staged rating of the disability, pursuant to Fenderson.  In 
reaching the decision to grant the 10 percent rating, the 
Board has applied the benefit-of-the- doubt-doctrine, but 
finds that the preponderance of the evidence against 
assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 

B.  Hemorrhoids

The noncompensable rating for the Veteran's hemorrhoids has 
been assigned under Diagnostic Code 7336.  This diagnostic 
code provides a noncompensable rating for internal or 
external hemorrhoids that are mild or moderate.  Hemorrhoids 
that is large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences, warrant a 
10 percent rating.  Hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures warrant a maximum 20 
percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7336. 

On VA examination in November 2002, the Veteran reported a 
hemorrhoidal problem since his fistula surgery in 1969.  The 
Veteran had occasional bleeding and constipation. 

On VA examination in October 2008, the Veteran reported 
exacerbations of his hemorrhoids two to three times a year, 
reducing symptoms of pain, burning and occasional bleeding.  
He had internal hemorrhoids during these episodes that 
frequently occurred at stool which resulted in prolapse that 
could be reduced.  It was at these times that the hemorrhoids 
usually bled.  These episodes lasted 1 to 2 weeks and were 
treated with preparation H, suppositories and ointment after 
which they reverted to an asymptomatic baseline.  No anemia 
had occurred as a result of the hemorrhoids.  The rectal 
examination revealed a nonengorged hemorrhoid with no 
evidence of fissure in ano, good sphincter tone, no masses in 
the anal vault, normal prostate size and consistency (without 
nodularity), thrombosed internal hemorrhoids but a mild 
redundancy just beyond the anal sphincter.  The diagnosis was 
hemorrhoids, internal and external, currently inactive, with 
history of activity described.

Although the Veteran's hemorrhoids have been symptomatic at 
times-as indicated by his report of flare-ups two to three 
times a year-the symptoms have not been shown to be more 
than moderate in degree.   There has been no showing of large 
or thrombotic, irreducible hemorrhoids, with excessive 
redundant tissue, evidencing frequent occurrences to warrant 
a compensable rating.  As reflected in the October 2008 VA 
rectal examination, an external hemorrhoid was nonengorged 
with no evidence of fissure, good sphincter tone, no masses 
in the anal vault and normal prostate size and consistency 
(without nodularity).  The examiner noted that the Veteran 
had thrombosed internal hemorrhoids, he had a mild redundancy 
just beyond the anal sphincter. 

This evidence is simply not indicative of frequent 
occurrences of large or thrombotic hemorrhoids.  The Veteran 
had exacerbations only two to three times a year after which 
they reverted to an asymptomatic baseline.  Moreover, given 
the medical evidence of record, and given the nature of the 
Veteran's disability, the Board finds that there is no other 
potentially applicable diagnostic code pursuant to which a 
compensable rating for the disability under consideration 
could be assigned.

For all the foregoing reasons, there is no basis for staged 
rating of the Veteran's hemorrhoids,  pursuant to Fenderson, 
and the claim for an initial, compensable rating must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56. 




ORDER


An initial 10 percent rating for chronic sinusitis is 
granted, subject to the legal authority governing the payment 
of VA compensation. 

An initial, compensable rating for hemorrhoids is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


